2.	The Sequence Listing filed June 17, 2020 is approved.
3.	The disclosure is objected to because of the following informalities: At paragraph [001], line 2, the filing date of US Application No. 15/313,940 needs to be corrected to “2016”.   At paragraph [0065], last line, the second occurrence of “5%” should be deleted, and “0.1” should be changed to “0.1%”.  At paragraph [0086], based upon the changes made to the specification in the parent application, “Example 10” should be changed to “Example 9” at line 2, and “Example 9” should be changed to “Example 8” at line 4.  At paragraph [00135], line 6; paragraph [00143], line 3; and paragraph [00144], line 6; “Arrhenius” is misspelled.  Appropriate correction is required.
4.	In the preliminary amendment filed August 26, 2020, claims 16-18 are listed as both “Currently amended” and “Cancelled”.  The Listing of Claims has been annotated by the examiner to delete the instruction to cancel claims 16-18.  In the response to this Office action, Applicant is required to submit a new Listing of Claims, without the double-listing of 
claims 16-18.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 11-14, 17, 19-23, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 
s 13, 17, 22, 23, and 25-29 are objected to because of the following informalities:  At claim 13, line 1, the second occurrence of “of” should be deleted.  At claim 17, line 1, “formulation” should be deleted.  At claim 22, line 4, “for at” should be re-inserted before “least”.  Appropriate correction is required.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-6, 8-23, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,206,973. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘973 patent anticipate the instant claims.  The product-by-process claims of the ‘973 patent anticipate the method claims recited in the instant application.
s 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,758,589. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘589 patent anticipate the instant claims.  The product-by-process claims of the ‘589 patent anticipate the method claims recited in the instant application.
10.	Claims 1-6, 8-23, and 25-29 are deemed to be novel and unobvious over the prior art of record or any combination thereof.  The prior art of record does not teach or render obvious a formulation comprising a chloride salt of a peptide which is TAT-NR2B9c or which differs from TAT-NR2B9c by up to 5 amino substitutions, insertions or deletions, and wherein greater than 95% by moles of all anions in the salt are chloride.  See especially grandparent application 15/913,940, Applicant’s response filed July 2, 2018, section 12.  Accordingly, methods of preparing these formulations, and methods of using these formulations, are also novel and unobvious over the prior art of record or any combination thereof.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 10, 2021